Exhibit 10.2

 

EXECUTION VERSION

 

 



JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (this “Agreement”), dated as of November 2, 2018, is by
and among WestRock Company (formerly, Whiskey Holdco, Inc.), a Delaware
corporation (“Holdco”), WRKCo Inc. (formerly, WestRock Company), a Delaware
corporation (the “Parent Borrower”), and Wells Fargo Bank, National Association,
as administrative agent (the “Administrative Agent”) under that certain Credit
Agreement dated as of October 31, 2017 (as amended, restated or otherwise
modified, the “Credit Agreement”), by and among the Borrowers, the Subsidiaries
of the Parent Borrower from time to time party thereto, the lenders from time to
time party thereto (the “Lenders”) and the Administrative Agent. Capitalized
terms used herein but not otherwise defined shall have the meanings provided in
the Credit Agreement.

 

In connection with the Agreement and Plan of Merger, dated as of January 28,
2018, among Holdco, the Parent Borrower, Whiskey Merger Sub, Inc., a Delaware
corporation, Kola Merger Sub, Inc., a Delaware corporation, and KapStone Paper
and Packaging Corporation, a Delaware corporation, and as a condition precedent
to the effectiveness of the amendments set forth in Amendment No. 1 to the
Credit Agreement, dated as of March 7, 2018 (“Amendment No. 1”), Holdco has
elected to become party to, and a Guarantor under, the Credit Agreement.
Pursuant to Section 1 of Amendment No. 1, the Parent Borrower hereby notifies
the Administrative Agent that the Acquisition (as defined in Amendment No. 1)
has been consummated on the date hereof.

 

Accordingly, Holdco and the Parent Borrower hereby agree as follows with the
Administrative Agent, for the benefit of the Lenders:

 

1.        Holdco hereby acknowledges, agrees and confirms that, by its execution
of this Agreement, Holdco will be deemed to be a party to, and a “Guarantor” and
the “Holdco” under, the Credit Agreement and shall have all of the obligations
of a Guarantor and the Holdco thereunder as if it had executed the Credit
Agreement. Holdco hereby ratifies, as of the date hereof, and agrees to be bound
by, all of the terms, provisions and conditions contained in the applicable
Credit Documents, including without limitation (a) all of the representations
and warranties set forth in Article III of the Credit Agreement and (b) all of
the affirmative and negative covenants set forth in Articles V and VI of the
Credit Agreement. Without limiting the generality of the foregoing terms of this
Paragraph 1, Holdco hereby guarantees, jointly and severally together with the
other Guarantors, the prompt payment of the Credit Party Obligations in
accordance with Article X of the Credit Agreement.

 

2.        Holdco acknowledges and confirms that it has received a copy of the
Credit Agreement and the schedules and exhibits thereto. The information on the
schedules to the Credit Agreement is hereby supplemented (to the extent
permitted under the Credit Agreement or Security Documents) to reflect the
information shown on the attached Schedule A.

 

3.        The Borrowers confirm that the Credit Agreement is, and upon Holdco
becoming a Guarantor and the Holdco, shall continue to be, in full force and
effect. The parties hereto confirm and agree that immediately upon Holdco
becoming a Guarantor and the Holdco, the term “Credit Party Obligations” shall
include all obligations of Holdco under the Credit Agreement and under each
other Credit Document.

 

4.        Each of the Parent Borrower and Holdco agrees that at any time and
from time to time, upon the written request of the Administrative Agent, it will
execute and deliver such further documents and do such further acts as the
Administrative Agent may reasonably request in accordance with the terms and
conditions of the Credit Agreement in order to effect the purposes of this
Agreement.

 

5.        This Agreement (a) may be executed in two or more counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute one contract and (b) may, upon execution, be delivered by facsimile
or electronic mail, which shall be deemed for all purposes to be an original
signature.

 

6.        This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York. The terms of Sections 9.12,
9.13 and 9.16 of the Credit Agreement are incorporated herein by reference,
mutatis mutandis, and the parties hereto agree to such terms.

 



 
 

 



WESTROCK COMPANY, a Delaware corporation               By: /s/ John D. Stakel  
Name: John D. Stakel Title: Senior Vice President and Treasurer



 

 



  WRKCO INC.,     a Delaware corporation                     By: /s/ John D.
Stakel     Name: John D. Stakel   Title: Senior Vice President and Treasurer



 

 

 



 

IN WITNESS WHEREOF, each of the Parent Borrower and Holdco has caused this
Joinder Agreement to be duly executed by its authorized officer and the
Administrative Agent, each for the benefit of the Lenders, has caused the same
to be accepted by its authorized officer, as of the day and year first above
written.

 

Acknowledged, accepted and agreed:

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent

 

By: /s/ Kay Reedy   Name: Kay Reedy Title: Managing Director

 

   

 

 

 

 

 



 
 

 

SCHEDULE A

to

Joinder Agreement

 

Schedules to Credit Agreement

 

 

None.

 

 

 

 

 

 

 

 

 

 

